                           UNITED STATES DISTRICT COURT 
                              DISTRICT OF MINNESOTA 
     

    CHRISTOPHER SANDERS, SR.,                        Case No. 18‐CV‐2888 (NEB/TNL) 
                                                                     
                    Plaintiff,                                       
                                                                     
    v.                                              ORDER ACCEPTING REPORT AND 
                                                         RECOMMENDATION 
    DISTRICT OF MINNEAPOLIS, 
     
                    Defendant. 
     
        The Court has received the November 28, 2018 Report and Recommendation of 

United States Magistrate Judge Tony N. Leung. [ECF No. 4.] No party has objected to that 

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed. 

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding 

no  clear  error,  and  based  upon  all  the  files,  records,  and  proceedings  in  the  above‐

captioned matter, IT IS HEREBY ORDERED THAT: 

1. The Report and Recommendation [ECF No. 4] is ACCEPTED; and  

2. This action is DISMISSED WITHOUT PREJUDICE under Fed. R. Civ. P. 41(b) for failure 

to prosecute.  

LET JUDGMENT BE ENTERED ACCORDINGLY. 

Dated: January 24, 2019                             BY THE COURT: 
 
                                                    s/Nancy E. Brasel                      
                                                    Nancy E. Brasel 
                                                    United States District Judge 
 
